Citation Nr: 0203890	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  98-13 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for ulcer disease.

2.  Entitlement to service connection for a neck disability.

3.  Whether new and material evidence has been submitted to 
reopen claims for service connection for residuals of 
pneumonia including chronic lung disease, a sinus disability, 
residuals of rheumatic fever including cardiac disease, 
disability of the ankles, arthritis of multiple joints 
including rheumatoid arthritis, a back disability, a 
disability of the legs, a right foot disability, and a right 
shoulder disability.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of April 1997.  
The RO denied service connection for ulcer disease and a neck 
condition.  The RO also found that new and material evidence 
had not been submitted to reopen claims for claims for 
service connection for residuals of pneumonia including 
chronic lung disease, a sinus disability, residuals of 
rheumatic fever including cardiac disease, disability of the 
ankles, arthritis of multiple joints including rheumatoid 
arthritis, a back disability, a disability of the legs, a 
right foot disability, and a right shoulder disability.  

The veteran failed to report for a Board hearing scheduled 
for June 2001.  The Board notes that the veteran is rated 
incompetent for VA benefits purposes due to his service-
connected schizophrenia which is rated permanently and 
totally disabling.


FINDINGS OF FACT

1.  Ulcer disease began many years after service and was not 
caused by any incident of service.

2.  A chronic neck disability began many years after service 
and was not caused by any incident of service.

3.  Prior unappealed RO decisions denied claims (or 
applications to reopen previously denied claims) for service 
connection for residuals of pneumonia including chronic lung 
disease, a sinus disability, residuals of rheumatic fever 
including cardiac disease, disability of the ankles, 
arthritis of multiple joints including rheumatoid arthritis, 
a back disability, a disability of the legs, a right foot 
disability, and a right shoulder disability.  Evidence 
received since the last unappealed RO decision on each 
respective disability is cumulative or redundant, or is not 
so significant that it must be considered in order to fairly 
decide the merits of each claim.  


CONCLUSIONS OF LAW

1.  Ulcer disease was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  A neck disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

3.  New and material evidence has not been submitted to 
reopen previously denied claims for service connection for 
residuals of pneumonia including chronic lung disease, a 
sinus disability, residuals of rheumatic fever including 
cardiac disease, disability of the ankles, arthritis of 
multiple joints including rheumatoid arthritis, a back 
disability, a disability of the legs, a right foot 
disability, and a right shoulder disability.  The prior RO 
decisions on these claims remain final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the RO has notified the veteran of 
the evidence necessary to substantiate his claims for service 
connection and his applications to reopen previously denied 
claims for service connection.  The claims folder consists of 
multiple volumes of numerous records, and the veteran has not 
identified additional pertinent records which might 
substantiate the claims.  VA examinations are not warranted 
under the circumstances presented.  The Board is satisfied 
that the notice and duty to assist provisions of the law have 
been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

I.  Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection will be rebuttably presumed for certain chronic 
diseases, such as arthritis or peptic ulcer disease, which 
are manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Ulcer Disease

The veteran served on active duty from February 1970 to 
October 1971.  His service medical records do not show peptic 
ulcer disease, nor is there any evidence of such condition 
within the presumptive year after service.  There is no 
competent medical evidence of the presence of peptic ulcer 
disease for many years after service.  Upper gastrointestinal 
series in 1981 and 1982 did not show an ulcer to be present.  
Subsequent medical records do not show a diagnosis of peptic 
ulcer disease until during hospitalization in 2000. 

The weight of the credible evidence demonstrates that ulcer 
disease began many years after service and was not caused by 
any incident of service.  The condition was neither incurred 
in or aggravated by service.  As the preponderance of the 
evidence is against the veteran's claim for service 
connection, the benefit-of-the-doubt rule is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 




Neck Disability

Prior to service, the veteran sustained a cervical-dorsal 
sprain in a motor vehicle accident in November 1969.  X-rays 
did not disclose any evidence of fracture or dislocation, 
although in January 1970, he was hospitalized for persistent 
pain in the cervical region.  When seen in early February 
1970 for follow-up, just prior to service, he stated that he 
had had no recurrence of symptoms since the hospitalization.  

The veteran served on active duty from February 1970 to 
October 1971.  During service he received physical therapy in 
February 1971 for trapezius muscle strain and spasm, much 
improved after physical therapy.  A chronic neck (cervical 
spine) disorder was not shown in service.  The neck and spine 
were found to be normal on the September 1971 separation 
examination.  

After service, a March 1972 VA examination found no neck 
disorder, and X-rays of the cervical spine were negative.  
There is no evidence of cervical spine arthritis within the 
presumptive year after service.

There is not credible evidence of a continuity of symptoms of 
a neck condition from service to the present time. See 
38 C.F.R. § 3.303(b); Savage v. Gober 10 Vet.App. 488 (1997).  

Medical records beginning in the 1980s describe cervical 
spine symptoms with a history of the problem dating from the 
pre-service 1969 vehicle accident.  There is no competent 
medical evidence to show a current neck problem began in 
service; and even assuming that the problem started before 
service, there is no competent medical evidence to suggest it 
was permanently worsened by service.

The weight of the credible evidence establishes that a 
chronic neck disability was neither incurred nor aggravated 
in service.  As the preponderance of the evidence is against 
the veteran's claim for service connection, the benefit-of-
the-doubt rule is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra. 

II.  New and Material Evidence

An unappealed RO decision is considered final with the 
exception that a previously denied claim may be reopened by 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; Evans v. Brown, 9 Vet.App. 27 (1996); Manio v. 
Derwinski, 1 Vet.App. 140 (1991).  

During the time applicable to the present case, "new and 
material evidence" is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  38 C.F.R. § 3.156(a); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  (The definition of new 
and material evidence found in 38 C.F.R. § 3.156(a) was 
recently changed, but such change applies only to claims to 
reopen received on or after August 29, 2001, and, hence, the 
latest definition is applicable to the present case.  See 66 
Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).)

Prior unappealed RO decisions denied claims (or applications 
to reopen previously denied claims) for service connection 
for residuals of pneumonia including chronic lung disease, a 
sinus disability, residuals of rheumatic fever including 
cardiac disease, disability of the ankles, arthritis of 
multiple joints including rheumatoid arthritis, a back 
disability, a disability of the legs, a right foot 
disability, and a right shoulder disability.  The dates of 
such final RO decisions (and the claimed conditions they 
involved) include the following:  September 1972 (pneumonia, 
rheumatic fever); March 1982 (rheumatic fever including heart 
disease, a lung disorder); April 1982 (rheumatic fever); June 
1982 (arthritis); January 1986 (back disorder, disorder of 
the ankles, arthritis, rheumatoid arthritis, rheumatic fever, 
lung disorder including bronchitis and emphysema, sinus 
disorder); February 1987 (rheumatic fever, arthritis, lung 
disorder, disorder of the ankles, sinus disorder, back 
disorder); August 1987 (disorder of the ankles); September 
1997 (disorer of the legs including anterior compartment 
syndrome); March 1988 (rheumatic fever, arthritis, lung 
disorder, sinus disorder, back disorder, foot disorder); 
April 1988 (disorder of the ankles, back disorder, foot 
disorder); December 1989 (right shoulder disorder and right 
foot disorder); and October 1990 (right shoulder disorder).

As to each respective claimed disability, medical evidence 
since the last final RO decision on that disability at most 
shows the condition many years after service.  Compared to 
previously submitted evidence, the additional evidence is 
cumulative and redundant, not new evidence.  Medical evidence 
submitted since each respective final RO decision does not 
link the condition to service either by incurrence or 
aggravation.  The additional medical evidence is not material 
evidence since by itself, or in connection with evidence 
previously assembled, it is not so significant that it must 
be considered in order to fairly decide the merits of each 
claim.  Recent statements by the veteran are redundant of his 
earlier ones, and such are not new evidence.  

As to each disability in issue, evidence received since the 
last final RO decision on the disability is not both new and 
material.  Thus the claims for service connection are not 
reopened and the prior RO decisions remain final.  For these 
reasons, all the applications to reopen the previously denied 
claims for service connection must be denied.













ORDER

Service connection for ulcer disease is denied.

Service connection for a neck disability is denied. 

Applications to reopen claims for service connection for 
residuals of pneumonia including chronic lung disease, a 
sinus disability, residuals of rheumatic fever including 
cardiac disease, disability of the ankles, arthritis of 
multiple joints including rheumatoid arthritis, a back 
disability, a disability of the legs, a right foot 
disability, and a right shoulder disability, are denied.

		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

